Title: To Thomas Jefferson from Samuel Kennedy, [11 March 1801]
From: Kennedy, Samuel
To: Jefferson, Thomas



Honorable Sir
[11 Mch. 1801]

The artist & subscriber presumes to lay before you a Print to the Immortality of George Washington, for your Patronage; representing this Citizen ascending on light clouds from Mt. Vernon; on his Dexter hand are Portraits of the Heroes Warren, & Montgomery, taken from Trumbulls Paintings;—
In submitting this Print to your Protection, I must avail myself of this opportunity of wishing every Happiness to the worthy Chief Magistrate of America, & a series of good fortune to His Administration. I have the Honor to be Your Excellencies Ob Servt.

Saml. Kennedy

 